COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  Joseph McCormick,                            §               No. 08-18-00073-CR

                            Appellant,         §                 Appeal from the

  v.                                           §                143rd District Court

  The State of Texas,                          §             of Reeves County, Texas

                            State.             §             (TC# 17-01-08135-CRR)

                                               §

                                          ORDER

       The Court GRANTS the Appellant’s third motion for extension of time within which to

file the brief until November 30, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. James D. Lucas, the Appellant’s attorney, prepare

the Appellant’s brief and forward the same to this Court on or before November 30, 2018.


              IT IS SO ORDERED this 1st day of November, 2018.


                                                   PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.